    Dated: JanuaryDoc
No. 1:10-bk-01192 24th, 2021Filed 01/27/21
                      415                               Entered 01/28/21 01:01:39          Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   In Re:
            Stephen Sean Murphy                          Case No: 1:10-bk-01192
            Debtor.


      ORDER GRANTING INTERNAL REVENUE SERVICE AND DEBTOR STEPHEN
       SEAN MURPHY’S MOTION TO EXTEND DEADLINE TO FILE BRIEFS AND
       PERMITTING THE PARTIES TO MEDIATE THE MATTER A SECOND TIME

            ON THIS DATE the Court considered the “Internal Revenue Service and Debtor Stephen

   Sean Murphy’s Joint Motion to Extend Deadline to File Briefs Until April 5, 2021, and to Permit

   Parties to Participate in Second Mediation with Federal Magistrate Judge Aboulhosn.” The Court

   finds that the Internal Revenue Service and Debtor Stephen Sean Murphy’s request to extend the

   deadline to file briefs, assuming the matter does not resolve at the second mediation, is reasonable.

            Accordingly, IT IS THEREFORE ORDERED as follows:

            The Motion is GRANTED extending the deadline for the Internal Revenue Service and

   Debtor Stephen Sean Murphy to file briefs from February 1, 2021 to April 5, 2021, and to allow

   the parties to mediate the matter with Judge Aboulhosn on February 25, 2021 at the Robert C.

   Byrd Courthouse in Charleston, West Virginia. The parties are permitted to participate via

   technology at the mediation due to the coronavirus, but are encouraged to participate in person if

   possible.
No. 1:10-bk-01192    Doc 415     Filed 01/27/21   Entered 01/28/21 01:01:39   Page 2 of 4




   Submitted by:


   /s/ Christopher R. Arthur
   Assistant United States Attorney
   WV State Bar No. 9192
   P.O. Box 1713, Charleston, WV 25326
   T: 304-345-2200 F: 304-347-5440
   E: chris.arthur@usdoj.gov

    Counsel for the Internal Revenue Service

   Agreed to:

   s/ Paul J. Harris
   PAUL J. HARRIS
   32 15TH St.
   Wheeling, WV 26005
   Phone: 304-232-5300
   E-mail: harrislawofficeswhg@gmail.com

   Counsel for Debtor Stephen Sean Murphy
        No. 1:10-bk-01192                   Doc 415            United01/27/21
                                                              Filed   States Bankruptcy  Court 01/28/21
                                                                                    Entered                             01:01:39           Page 3 of 4
                                                              Northern District of West Virginia
In re:                                                                                                                  Case No. 10-01192-bmm
Stephen Sean Murphy                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0424-1                                                   User: ad                                                                    Page 1 of 2
Date Rcvd: Jan 25, 2021                                                Form ID: pdfdoc                                                            Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 27, 2021:
Recip ID                  Recipient Name and Address
db                      + Stephen Sean Murphy, PO Box 2528, Fairmont, WV 26555-2528
aty                       Gary Lee Call, Office of the United States Attorney, P.O. Box 1713, Charleston, WV 25326-1713
aty                     + Helen C. Altmeyer, Office of the United States Attorney, Post Offixce Box 591, Wheeling, WV 26003-0011
aty                       Michael V. Marlow, West Virginia State Tax, Post Office Box 766, Charleston, WV 25323-0766
aty                     + Rita R. Valdrini, U.S. DOJ - U.S. Attorney's Office, 1125 Chapline Street, Suite 3000, Post Office Box 591 Wheeling, WV 26003-0011
intp                    + Douglas Mooney, Special Commissioner, 180 Chancery Row, Morgantown, WV 26505-5406
intp                    + Heather Kropac, Office of USMJ Omar J. Aboulhosn, 1013 Elizabeth Kee Federal Building, 601 Federal Street, Bluefield, WV
                          24701-3066
acc                     + Joseph Pitrolo, Pitrolo & Associates, 309 Cleveland Avenue, Fairmont, WV 26554-1605
intp                    + Kirsten B. Nelson, 1371 Eastern Avenue, Morgantown, WV 26505-2341

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 27, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 25, 2021 at the address(es) listed
below:
Name                               Email Address
Allan N. Karlin
                                   on behalf of Creditor Connie Olivito ankcubs@aol.com

Christopher R. Arthur
                                   on behalf of Creditor Internal Revenue Service chris.arthur@usdoj.gov
District/off:
       No. 0424-1
              1:10-bk-01192     Doc 415          Filed User: ad
                                                       01/27/21             Entered 01/28/21 01:01:39                    Page Page
                                                                                                                              4 of24of 2
Date Rcvd: Jan 25, 2021                                    Form ID: pdfdoc                                                        Total Noticed: 9
Debra A. Wertman
                        on behalf of U.S. Trustee United States Trustee debra.a.wertman@usdoj.gov

Eric Michael Wilson
                        on behalf of Creditor West Virginia State Tax Department eric.m.wilson@wv.gov lora.l.rutledge@wv.gov

Helen M. Morris
                        on behalf of Trustee Helen M. Morris ch13info@wvtrustee.org

Helen M. Morris
                        ch13info@wvtrustee.org

J. Douglas Crane
                        on behalf of Debtor Stephen Sean Murphy lynnecrane@cranewvlaw.com

Jane E. Peak
                        on behalf of Creditor Connie Olivito jep@wvjustice.com

John F. Wiley
                        on behalf of Interested Party Douglas Mooney JohnFWiley@aol.com hungg6@gmail.com

Leslie Gallian
                        leslie_gallian@wvsb.uscourts.gov

Meagan Preece
                        on behalf of Trustee Helen M. Morris mapreece@wvtrustee.org

Paul J. Harris
                        on behalf of Debtor Stephen Sean Murphy pjh7294@gmail.com jlwchapman@gmail.com;harrislawofficeswhg@gmail.com

Rachel Lee Fetty
                        on behalf of Interested Party Kirsten B. Nelson ralfetty@yahoo.com

Stephanie Sasarak
                        on behalf of Creditor Internal Revenue Service Stephanie.A.Sasarak@usdoj.gov eastern.taxcivil@usdoj.gov

United States Trustee
                        ustpregion04.ct.ecf@usdoj.gov


TOTAL: 15
